FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 28, 2022

                                      No. 04-22-00074-CV

               IN THE INTEREST OF P.Y.-R. A. AND P.R.W., CHILDREN

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA02289
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. Appellant’s brief was originally due on February 28, 2022. On that date,
appellant filed a motion requesting an extension of time to file the brief until March 21, 2022.

     After consideration, we GRANT the motion and ORDER appellant to file her brief by
March 21, 2022. Appellant is advised that further extensions of time will be disfavored.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court